DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wyciechowski et al. (US Pub No: 2020/0262439 A1, hereinafter Wyciechowski) in view of Kidston et al. (US Patent No: 5,308,153, hereinafter Kidston).
Regarding Claim 1:
	Wyciechowski discloses:
acquire vehicle speed data before an ABS of a vehicle is activated and vehicle speed data when the ABS of the vehicle is stopped.  Paragraph [0036] describes a controller that monitors vehicle speed.  The controller can use the vehicle speed to determine when to apply the estimated condition driving surface friction coefficient, the estimated continuous driving surface friction coefficient or a blend of the two when calculating an estimated friction level utilized by vehicle systems, such as ABS.  This is equivalent to acquiring speed data before an ABS system is activated.  Additionally, when the ABS system is activated the controller continuous to monitor the vehicle speed and is therefore equivalent to monitoring the vehicle speed when the ABS of the vehicle is stopped.
calculate a coefficient of sliding friction based on the vehicle speed data before the ABS is activated and the vehicle speed data when the ABS is stopped.  Paragraph [0036] describes a controller that monitors vehicle speed.  The controller can use the vehicle speed to determine when to apply the estimated condition driving surface friction coefficient, the estimated continuous driving surface friction coefficient or a blend of the two when calculating an estimated friction level utilized by vehicle systems, such as ABS.  This is equivalent to acquiring speed data before an ABS system is activated.
Wyciechowski does not disclose a processor, a coefficient of sliding friction being equal to or smaller than a threshold and then based on this condition, the slip being caused due to road freezing.
Kidston teaches:
A driving assistance apparatus comprising a processor having hardware, the processor being configured to.  Column 4, line 17 – 37 describes a microprocessor 50 and a memory.
determine whether the coefficient of sliding friction is equal to or smaller than a threshold.  Column 10, lines 13 – 45 describes a front wheel slip being lower than a higher slip threshold.
and detect that a slip due to road freezing has occurred when the coefficient of sliding friction is equal to or smaller than the threshold.  Column 10, lines 13 – 45 describes a wheel slip rate being less than a slip rate threshold KDSLP2 indicating an icy road surface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski to incorporate the teachings of Kidston to show a processor, a coefficient of sliding friction being equal to or smaller than a threshold and then based on this condition, the slip being caused due to road freezing.  One would have been motivated to do so to provide an adaptive apply bump period at the beginning of the apply phase of a antilock brake pressure cycle that provides rapid recovery of the correct amount of pressure for all braking conditions (Abstract of Kidston).
Claims 8 and 15 are substantially similar to claim 1 and are rejected on the same grounds.

Claim(s) 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyciechowski in view of Kidston and further in view of Reid (US Patent No: 8,930,114 B1, hereinafter Reid).
Regarding Claim 2:
Wyciechowski and Kidston teach the above inventions in claim 1.  Wyciechowski and Kidston does not teach vehicle speed data being sampled before the ABS is activated.
Reid teaches:
The driving assistance apparatus according to claim 1, wherein the vehicle speed data before the ABS is activated is vehicle speed data immediately before the ABS is activated, vehicle speed data that is one period earlier and sampled immediately before the ABS is activated, or last vehicle speed data before the ABS is activated.  Column 8, lines 29 – 38 describes a microcontroller 110 or other ABS controller that can store previous speed data readings to establish an average wheel speed over a fixed period of time.  For example, the last five speed sensor data blocks collected show an average speed of 100 pulses per 0.05 second per block and the current sensor data shows both wheels are at zero speed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski and Kidston to incorporate the teachings of Reid to show vehicle speed data being sampled before the ABS is activated.  One would have been motivated to do so to determine why the ABS was activated, such as wheel slip, traction loss, change in the surface material, etc....
Claims 9 and 16 are substantially similar to claim 2 and are rejected on the same grounds.

Regarding Claim 3:
Wyciechowski and Kidston teach the above inventions in claim 1.  Wyciechowski and Kidston do not teach vehicle speed data being sampled before the ABS is activated.
Reid teaches:
The driving assistance apparatus according to claim 1, wherein the vehicle speed data before the ABS is activated is vehicle speed data that is one period earlier and sampled immediately before the ABS is activated.  Column 8, lines 29 – 38 describes a microcontroller 110 or other ABS controller that can store previous speed data readings to establish an average wheel speed over a fixed period of time.  For example, the last five speed sensor data blocks collected show an average speed of 100 pulses per 0.05 second per block and the current sensor data shows both wheels are at zero speed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski and Kidston to incorporate the teachings of Reid to show vehicle speed data being sampled before the ABS is activated.  One would have been motivated to do so to determine why the ABS was activated, such as wheel slip, traction loss, change in the surface material, etc....
Claims 10 and 17 are substantially similar to claim 3 and are rejected on the same grounds.

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyciechowski in view of Kidson and further in view of Hirata (JP 2014202498 A, hereinafter Hirata).
Regarding Claim 4:
Wyciechowski and Kidston teach the above inventions in claim 1.  Wyciechowski and Kidston do not teach an operation period of the ABS being equal to or longer than a predetermined period and detecting that the slip is due to the road freezing due to the operation period of the ABS being equal to or longer than the predetermined period
Hirata teaches:
The driving assistance apparatus according to claim 1, wherein the processor is configured to:  determine whether an operation period of the ABS is equal to or longer than a predetermined period.  Paragraph [0033] describes determining when the rotational speed difference is greater than or equal to a longer reference duration, it is determined that a slip has occurred.
and detect that the slip due to the road freezing has occurred when the operation period of the ABS is equal to or longer than the predetermined period.  Paragraph [0033] describes determining when the rotational speed difference is greater than or equal to a longer reference duration, it is determined that a slip has occurred.  Paragraph [0033] and step S7 of figure 3 describes that if the road temperature surface is less than 0 degrees, the road surface is frozen.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski and Kidston to incorporate the teachings of Hirata to show an operation period of the ABS being equal to or longer than a predetermined period and detecting that the slip is due to the road freezing due to the operation period of the ABS being equal to or longer than the predetermined period.  One would have been motivated to do so because it leads to improvement of driving safety ([0002] of Hirata).
Claims 11 and 18 are substantially similar to claim 4 and are rejected on the same grounds.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wyciechowski in view of Kidson and further in view of Light-Holets et al. (US Pub No: 2020/0378324 A1, hereinafter Light).
Regarding Claim 5:
Wyciechowski and Kidston teach the above inventions in claim 1.  Wyciechowski and Kidston do not teach outputting map data and road freezing information, including a position where the slip was detected to another vehicle or an external server.
Light teaches:
The driving assistance apparatus according to claim 1, wherein the processor is configured to output, to another vehicle or an external server that records map data, road freezing information indicating a position where the slip has been detected due to the road freezing.  Paragraph [0037] describes a route data sources and can be pulled through V2V or V2X communications.  This can include speed and gear state information indicative of traffic volume, actual traffic speeds, and other dynamic route condition information.  The route data source can also include static maps that include information such as stop sign locations, stop light locations, roundabout locations, school zone locations, construction zones, and narrow lane locations, etc…  The route condition information can also include environmental conditions that can affect traction, such as ice.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski and Kidston to incorporate the teachings of Light to show outputting map data and road freezing information, including a position where the slip was detected to another vehicle or an external server.  One would have been motivated to do so to warn another vehicle about hazardous or dangerous road sections or situations that may require a vehicle to slow down ([0037] of Light).
Claims 12 and 19 are substantially similar to claim 5 and are rejected on the same grounds.

Claim(s) 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyciechowski in view of Kidston and further in view of Chafekar et al. (US Pub No: 2021/0241546 A1, hereinafter Chafekar).
Regarding Claim 6:
Wyciechowski and Kidston teach the above inventions in claim 1.  Wyciechowski and Kidston do not teach acquiring CAN data of the vehicle in which the CAN data contains the vehicle speed data before the ABS of the vehicle is activated and the vehicle speed data when the ABS of the vehicle is stopped.
Chafekar teaches:
The driving assistance apparatus according to claim 1, wherein: the processor is configured to acquire CAN data of the vehicle; and the CAN data contains at least the vehicle speed data before the ABS of the vehicle is activated and the vehicle speed data when the ABS of the vehicle is stopped.  Paragraph [0055] describes a vehicle information manager 102 that receives a submission of time intervals for data capture.  This can include vehicle speed.  The timestamped or traced data can b collected via a controller area network or CAN bus.  Additionally, this information can be coordinated with ABS events determined by the vehicle information manager.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyciechowski and Kidston to incorporate the teachings of Chafekar to show acquiring CAN data of the vehicle in which the CAN data contains the vehicle speed data before the ABS of the vehicle is activated and the vehicle speed data when the ABS of the vehicle is stopped.  One would have been motivated to do so to provide a method for extracting data from a vehicle in connection with the occurrence of particular events.
Claims 13 and 20 are substantially similar to claim 6 and are rejected on the same grounds.

Regarding Claim 7:
	Chafekar teaches
The driving assistance apparatus according to claim 6, wherein the CAN data is acquired at every predetermined time.  Paragraph [0055] describes a vehicle information manager 102 that receives a submission of time intervals for data capture.  This can include vehicle speed.  The timestamped or traced data can b collected via a controller area network or CAN bus.  Additionally, this information can be coordinated with ABS events determined by the vehicle information manager.
Claims 14 is substantially similar to claim 7 and are rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lombrozo (US Pub No: 2020/0079381 A1): The disclosure relates to assessing and responding to wheel slippage and estimating road friction for a road surface. For instance, a vehicle may be controlled in an autonomous driving mode in order to follow a trajectory. A wheel of the vehicle may be determined to be slipping such that the vehicle has limited steering control. In response to determining that the wheel is slipping, steering of one or more wheels may be controlled in order to orient the one or more wheels towards the trajectory in order to allow the vehicle to proceed towards the trajectory when the wheel is no longer slipping. In addition, the road friction may be estimated based on the determination that the wheel is slipping. The vehicle may be controlled in the autonomous driving mode based on the estimated road friction.
Cooke (US Pub No: 2017/0001646 A1): A motor vehicle controller that carries out a method which includes: receiving a signal indicative of a surface friction parameter, surface_friction, the surface friction parameter corresponding to a coefficient of friction between a road wheel and a driving surface; receiving a signal indicative of a position of an accelerator control with respect to an allowable range of positions, accel_ctrl_pos; determining a critical powertrain torque limit value PT_TQ_CRIT in dependence at least in part on the value of surface_friction; and providing a traction warning indication to a driver in dependence on the value of accel_ctrl_pos and PT_TQ_CRIT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665